Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination as filed July 15, 2020.

Information Disclosure Statement
On the IDS of July 15, 2020, Patent Publication US 2005/0023888 was not considered because it is unclear what document is intended.  US 2005/0023888 is not to Spitsberg and issued Feb. 3, 2005, not October 27, 2005.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, “the deposition” lacks antecedent basis.  Does applicant mean the thermally spraying?  For the purpose of examination, it is understood that the thermally spraying is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 5, line 1, “the period of time” lacks antecedent basis, where the period of time is provided in claim 4, not parent claim 1.  For the purpose of examination, the claim is treated as depending from claim 4, but applicant should clarify what is intended, without adding new matter.
Claim 14, line 1, “the CMC substrate” lacks antecedent basis.  Is this supposed to be the “ceramic matrix composite substrate” of claim 13? For the purpose of examination, it is understood that the composite matrix composite substrate is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 15 refers to features of the resistive heating, but does not require the resistive heating to occur.  Is it intended that the resistive heating occurs, or that these features are only required if resistive heating occurs? For the purpose of examination, it is understood that resistive heating occurs, but applicant should clarify what is intended, without adding new matter.
Claim 17, lines 4-5, “the deposition” lacks antecedent basis.  Does applicant mean the thermally spraying?  For the purpose of examination, it is understood that the thermally spraying is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 20, line 4, “the deposition” lacks antecedent basis.  Does applicant mean the thermally spraying?  For the purpose of examination, it is understood that the thermally spraying is referred to, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend, and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakan, et al “Yb2Si2O7 Environmental Barrier Coatings Deposited by Various Thermal Spray Techniques: A Preliminary Comparative Study” (hereinafter Bakan article).
*** Please Note: Bakan article used as provided with the IDS of December 23, 2020. ***
Claim 1: Bakan article teaches a method of thermally spraying an environmental barrier coating (EBC) on a substrate to form an as deposited EBC (abstract, pages 1014, 1016-1017).  Bakan article further teaches heat treating the as-deposited EBC following the deposition of the as-deposited EBC on the substrate, where the heat treating the as-deposited EBC includes heating the as-deposited EBC via an external burner to form a heat treated EBC (note pages 1014, 1017-1018, Table 3, where the VLPPS is provided with a plasma/spray torch that has a plasma flame that would be an “external burner” noting the standoff, and as well, is not part of the substrate, where the EBC (coated sample) is heat treated with the plasma flame after deposition, where at the least the EBC would be heated by the plasma flame treatment since the crystallinity of the EBC is what is being affected).  The heat treatment is configured to increase a weight percent of crystalline phase in the heat treated EBC as compared to the as-deposited EBC (note pages 1017-1018, Table 4, VLPPS deposition with heat treatment gives 98 wt% crystallinity, pages 1021, no post heating after VLPPS only has 75 % crystallinity).
Claim 6: the heat treated EBC has 98 wt% crystallinity, in the claimed range (pages 1017-1018, Table 4).
Claim 9: Bakan article indicates that the substrate is heated via an external burner (the spray torch) prior to coating (spraying), for example (page 1016).
Claim 16: It would further be understood that the EBC is heated during deposition via an external burner (plasma spray torch) due to the use of the plasma spray torch and the temperature provided during the plasma spraying which indicate heating from the plasma torch (note pages 1014, Table 3, and pages 1016-1017, where it is not prevented that the plasma spray torch (external burner) also sprays coating at the same time).
Claim 17: Bakan article teaches a method of thermally spraying an environmental barrier coating (EBC) on a substrate to form an as deposited EBC (abstract, pages 1014, 1016-1017).  Bakan article further teaches heating the substrate to an elevated temperature before the deposition of the EBC on the substrate using an external burner (note pages 1014, 1016-1017, Table 3, where the VLPPS is provided with a plasma torch that has a plasma flame that would be an “external burner”, noting the standoff, and as well, is not part of the substrate, where the substrate is heated with a spray torch (external burner) prior to spraying (coating) so understood to heat the deposition surface of the substrate), and as well, would further be understood that the EBC/deposition surface of the substrate is heated during deposition via an external burner (plasma spray torch) due to the use of the plasma spray torch and the temperature provided during the plasma spraying which indicate heating from the plasma torch (note pages 1014, Table 3, and pages 1016-1017, where it is not prevented that the plasma spray torch (external burner) also sprays coating at the same time).
Claim 20: Bakan article teaches a method of thermally spraying an environmental barrier coating (EBC) on a substrate to form an as deposited EBC (abstract, pages 1014, 1016-1017).  Bakan article further teaches heating the substrate to an elevated temperature before the deposition of the EBC on the substrate using an external burner (note pages 1014, 1016-1017, Table 3, where the VLPPS is provided with a plasma torch that has a plasma flame that would be an “external burner”, noting the standoff, and as well, is not part of the substrate, where the substrate is heated with a spray torch (external burner) prior to spraying (coating) so understood to heat the deposition surface of the substrate), and as well, would further be understood that the EBC/deposition surface of the substrate is heated during deposition via an external burner (plasma spray torch) due to the use of the plasma spray torch and the temperature provided during the plasma spraying which indicate heating from the plasma torch (note pages 1014, Table 3, and pages 1016-1017, where it is not prevented that the plasma spray torch (external burner) also sprays coating at the same time). Bakan article further teaches heat treating the as-deposited EBC following the deposition of the as-deposited EBC on the substrate, where the heat treating the as-deposited EBC includes heating the as-deposited EBC via an external burner to form a heat treated EBC (note pages 1014, 1017-1018, Table 3, where the VLPPS is provided with a plasma/spray torch that has a plasma flame that would be an “external burner” noting the standoff, and as well, is not part of the substrate, where the EBC (coated sample) is heat treated with the plasma flame after deposition, where at the least the EBC would be heated by the plasma flame treatment since the crystallinity of the EBC is what is being affected).  The heat treatment is configured to increase a weight percent of crystalline phase in the heat treated EBC as compared to the as-deposited EBC (note pages 1017-1018, Table 4, VLPPS deposition with heat treatment gives 98 wt% crystallinity, pages 1021, no post heating after VLPPS only has 75 % crystallinity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakan article as applied to claims 1, 6, 9, 16, 17 and 20 above, and further in view of Baumann et al (US 6815012), and as evidenced by EITHER Park et al (US 2016/0280556) OR Van de Straete et al (US 2017/0176929).
Claims 2, 3: As to additionally heating the substrate via resistive electrical heating to heat the as-deposited EBC simultaneously (note claim 3) with the heating of the as deposited coating via the external burner, as discussed for claim 1 above, Bakan article teaches the desire to provide heat to the coating sample for crystallinity improvement, where the use of the external burner (plasma flame) is described. 
Baumann further describes how heat can be provided to a substrate (object 5) that is thermally sprayed using resistive electrical heating (column 6, lines 1-55, figure 1, where heat would affect the coating, so understood heat transferred to the coating), where it is further noted that the thermal spray flame can act as an external burner and also provide heat to the workpiece (simultaneously with the use of the resistive heating), where temperature monitoring is carried out to optimally match the flame temperature and electrical heating temperature to one another (in other words, use the temperature provided by each to give desired heating) (note column 6, lines 35-55).  Park evidences that resistive heating can be used to provide temperatures of 1000 degrees C or more (0041).  Van der Straete also evidences that resistive heating can provide temperatures of 500-2500 degrees C (note claims 19-20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bakan article to further use resistive electrical heating of the substrate to heat the as deposited coating simultaneously with the heating of the EBC with the external burner as suggested by Baumann as evidenced by EITHER Park OR Van der Straete with an expectation of predictably acceptable heating results, as Bakan article wants to provide heat to the coated sample (as-deposited EBC) after the coating, and notes providing heat from the plasma flame (external burner), and Baumann indicates how heating can be provided to a substrate to be thermal sprayed giving heat to the coating, where heat from the thermal spray flame can act to provide heat as desired in simultaneous combination, and therefore, it would be expected that resistive electrical heating can be provided to the substrate in combination with the plasma flame from the external burner (a thermal spray device) to provide desirable heating, where EITHER Park OR Van der Streate would evidence that resistive heating can be used to provide high temperatures like those desired by Bakan article.
Claim 15: when using Bakan article in view of Baumann and as evidenced by EITHER Park Or Van der Streate as discussed for claims 2, 3 above, Baumann further describes how resistive electrical heating can include conducting a current through the substrate, where the resistance of the substrate heats the substrate (note figure 1, column 6, lines 25-35, where DC current can be provided to the substrate, with the conduction shown through the substrate, so understood to heat as claimed).  When using Park it also describes current flowing through the article to be heated, and resistance heating (0041).  When using Van der Straete it also describes current flowing through the article to be heated, and heating up the article (note 0063).  It is understood that the heat would flow from the substrate to the coating (EBC) to heat it, as the heat in Baumann affects the coating/surface temperature (note column 6, lines 20-50, and as well, heat understood to travel through the contact with the heated substrate).
Claims 18-19: As to additionally heating the substrate via resistive electrical heating to heat the substrate simultaneously (note claim 19) with the heating of the deposition surface of the substrate via the external burner, as discussed for claim 17 above, Bakan article teaches the desire to provide heat to the substrate prior to coating, where the use of the external burner (spray torch) is described, and also the deposition surface of the substrate during coating. 
Baumann further describes how heat can be provided to a substrate (object 5) that is thermally sprayed using resistive electrical heating (column 6, lines 1-55, figure 1, where heat would affect the coating, so understood heat transferred to the coating), where it is further noted that the thermal spray flame can act as an external burner and also provide heat to the workpiece (simultaneously with the use of the resistive heating), where temperature monitoring is carried out to optimally match the flame temperature and electrical heating temperature to one another (in other words, use the temperature provided by each to give desired heating) (note column 6, lines 35-55).  Park evidences that resistive heating can be used to provide temperatures of 1000 degrees C or more (0041).  Van der Straete also evidences that resistive heating can provide temperatures of 500-2500 degrees C (note claims 19-20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bakan article to further use resistive electrical heating of the substrate to heat the substrate before and during coating simultaneously with the heating of the EBC with the external burner as suggested by Baumann as evidenced by EITHER Park OR Van der Straete with an expectation of predictably acceptable heating results, as Bakan article wants to provide heat to the substrate before coating and during coating, and notes providing heat from the plasma flame (external burner), and Baumann indicates how heating can be provided to a substrate to be thermal sprayed giving heat to the coating, where heat from the thermal spray flame can act to provide heat as desired in simultaneous combination, and therefore, it would be expected that resistive electrical heating can be provided to the substrate in combination with the plasma flame from the external burner (a thermal spray device) to the deposition surface of the substrate to provide desirable heating, where EITHER Park OR Van der Streate would evidence that resistive heating can be used to provide high temperatures like those desired by Bakan article.

Claims 4, 5, 7, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bakan article as applied to claims 1, 6, 9, 16, 17 and 20 above, and further in view of Eaton et al (US 2006/0110609).
Claims 4, 5:  as to increasing the temperature  of the as deposited EBC to at least 900 degrees C for a period of time (claim 4), where the period of time is at least one hour (claim 5).  As discussed for claim 1, Bakan article wants to heat treat after deposition, and notes deposition temperature as 980 degrees C (page 1017).  Eaton article teaches deposition of various materials including various rare earth silicates by thermal spraying, such as plasma spraying, to form EBC coatings (note 0007-0008, 0027-0028, 0031), where it is taught to provide heat treating after the coating for providing crystalline coatings (note 0037, 0044-0046).  The heat treating can be at 1100-1600 degrees C for 15-600 minutes, with an example at 1200 degrees C for an hour (0037, 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bakan article to provide the heat treatment to increase the temperature of the deposited EBC to at least 1000 degrees C and to heat for at least 1 hour as suggested by Eaton to provide a desirable crystallinity, since Bakan article indicates deposition temperature at 980 degrees C and Eaton notes that after thermal spraying including plasma spraying EBC that can be rare earth silicate to heat treat to 1100 -1600 degrees C for 15-600 minutes for desirable crystallinity, and such temperatures would be in the claimed range to elevate temperature and overlap the claimed time, and it would have been obvious to optimize from the range giving a value in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Eaton would also suggest other rare earth silicates could be used, and temperature and times for such materials can also be optimized in the claimed range.
Claim 7: As to the as deposited EBC including less than about 20 wt% crystalline, phase. Bakan article notes that when thermal spraying using APS and SPS, for example, the coatings would be 97 and 87 wt% amorphous as sprayed, for example (note pages 1016-1018, table 4, so less than 20 wt% crystalline).  Bakan article also notes a significant jump in crystallinity for the VLPPS from initial deposition without heat treatment to that with heat treatment (from 75 to 98 wt% crystalline) note Table 4, pages 1017-1018, 1021).  Eaton, as discussed for claims 4, 5 above, notes a heat treatment after a variety of thermal spraying (0031) to give crystalline coatings including after APS (air plasma spray) (0044-0046).  Therefore, when providing Bakan article in view of Eaton as for claims 4, 5, it further would have been obvious to provide the heat treating described in Eaton after low crystalline coatings provided as described by Bakan article with an expectation of providing a desirable improved crystallinity, since the references indicate a crystallinity improvement would be expected.
Claim 8: As for providing a crystalline phase gradient, when providing Bakan article in view of Eaton as discussed for claims 4, 5 above, Eaton further describes how the coatings can be graded, for example, of a first material at the bottom, graded to a second material at the top (note 0030), and as indicated by Figure 5 of Bakan article and Figure 4 of Eaton, there can be different phase diagrams for different materials, and therefore, when providing a suggested gradient coating as provided by Eaton, it would have been obvious that the crystalline phase would also have gradients based on the different phase diagrams for different materials.  Furthermore, as well, when providing the controlled heating times as in Eaton article using an external burner, there can be a different amount of heating into the substrate, which can affect the crystallinity depth, and giving a gradient as well.
Claims 10, 11: As for providing a bond layer of silicon, for example, and then the EBC layer, when providing Bakan article in view of Eaton as discussed for claims 4, 5 above, Eaton further describes how a bond coat can be provided on which the EBC applied, where the bond coat can be silicon, for example (0033, figure 1, for example), giving a suggested use of a silicon bond coat with such EBC coatings as predictably acceptable.
Claim 12: in Bakan article, the EBC layer comprises a rare earth silicate (Yb2Si2O7) (abstract).  Furthermore, Eaton would also suggest providing a rare earth silicate (note 0028).
Claims 13, 14: As to the substrate comprising a ceramic or ceramic matrix composite (CMC) (claim 13), where the CMC is SiC including free silicon (claim 14), when providing Bakan article in view of Eaton as discussed for claims 4, 5 above, Eaton further describes how the substrate for an EBC can be silicon carbide ceramic matrix composites, for example (0032) and can have silicon bond coat on the substrate (0033), so the “substrate” can also be considered a CMC with SiC and including free silicon (as the combination of the base substrate and bond coat) forming a substrate on which the EBC applied, and these would be suggested substrates to use with an EBC.

Eaton, Jr. et al  (US 6284325) also notes heat treating thermally sprayed EBC material to crystallize (note column 1, lines 10-20, column 3, lines 25-35, column 4, lines 45-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718